Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on June 12, 2020.  
2.   Claim(s) 1-6, 8, 10-11, 13-17 and 19 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 10-11, 13-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim 1 is directed to a system and method configured to parse medical data providing assistive technologies to a caregiver and/or patient for making an optimal medical decision in a time sensitive environment. The claim(s) recite(s) “receiving an indication to begin a medical guidance session; transmit, in response to receiving an indication to begin a medical guidance session, a request to generate patient specific data, population-based clinical data, and medical ontology data; receive current patient event data comprising a treatment recommendation and at least one of: diagnosis data, clinical notes, and image data; executes a query process comprising: querying the database using the current patient event data to identify a refined dataset used to determine (a) a preliminary treatment confidence associated with the treatment recommendation and (b) additional data that could increase the preliminary treatment confidence; generating a question for the user, wherein the question is associated with the determined additional data; receiving a response to the generated question; and determining an updated treatment confidence associated with the treatment recommendation; and transmit, caregiver data comprising at least one of: the updated treatment confidence and a description of the treatment recommendation associated with the medical guidance session.”
The limitations of “receiving an indication to begin a medical guidance session; transmit, in response to receiving an indication to begin a medical guidance session, a request to generate patient specific data, population-based clinical data, and medical ontology data; receive current patient event data comprising a treatment recommendation and at least one of: diagnosis data, clinical notes, and image data; executes a query process comprising: querying the database using the current patient event data to identify a refined dataset used to determine (a) a preliminary treatment confidence associated with the treatment recommendation and (b) additional data that could increase the preliminary treatment confidence; generating a question for the user, wherein the question is associated with the determined additional data; receiving a response to the generated question; and determining an updated treatment confidence associated with the treatment recommendation; and transmit, caregiver data comprising at least one of: the updated treatment confidence and a description of the treatment recommendation associated with the medical guidance session,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a “Mental Process” concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting “processor, dynamic database, antenna, input/output interface,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “receiving” in the context of this claim encompasses the user manually getting/giving instructions to start a medical guidance session. Similarly, receiving current patient event data comprising a treatment recommendation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “processor, dynamic database, antenna, input/output interface” to perform all of the “receiving an indication to begin a medical guidance session; transmit, in response to receiving an indication to begin a medical guidance session, a request to generate patient specific data, population-based clinical data, and medical ontology data; receive current patient event data comprising a treatment recommendation and at least one of: diagnosis data, clinical notes, and image data; executes a query process comprising: querying the database using the current patient event data to identify a refined dataset used to determine (a) a preliminary treatment confidence associated with the treatment recommendation and (b) additional data that could increase the preliminary treatment confidence; generating a question for the user, wherein the question is associated with the determined additional data; receiving a response to the generated question; and determining an updated treatment confidence associated with the treatment recommendation; and transmit, caregiver data comprising at least one of: the updated treatment confidence and a description of the treatment recommendation associated with the medical guidance session” steps. The “processor, dynamic database, antenna, input/output interface” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., processor, dynamic database, antenna, input/output interface). Looking to the specification, these components are described at a high level of generality (¶ 30, 37 and 59; caregiver device 120 may include a smart device, such as an iPhone, iPod, iPad, Apple Watch from Apple.RTM. or any other mobile device running Apple's iOS operating system, any device running Google's Android.RTM. operating system, including, for example, smartphones running the Android.RTM. operating system and other wearable mobile devices, such as Google Glass or Samsung Galaxy Gear Smartwatch, any device running Microsoft's Windows.RTM. Mobile operating system, and/or any other smartphone or like device.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-6, 8, 10-11, 13-17 and 19 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Process,” and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-6, 8, 10-11, 13-17 and 19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 8, 10-11, 13-17 and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Pub. No.: US 20120078062 A1 to Bagchi et al.

As per Claim 1, Bagchi et al. teaches a device comprising: 
-- an antenna that communicates wirelessly with a network (see Bagchi et al. paragraphs 86 and 88; It is understood in advance that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments herein are capable of being implemented in conjunction with any other type of computing environment now known or later developed. Broad network access: capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs).). 
Examiner note: Every cell phone/tablet has multiple antennas because every cell phone/tablet has multiple radios in it, wherein radio is the technology that allows us to signal and communicate using radio frequency (RF) waves.
-- an input/output interface comprising a display (see Bagchi et al. paragraph 67; In addition to displaying a list of answers and their confidences, one or more of the answers may be selected to drill down into the dimensions of evidence.); and 
-- a processor that receives an indication to begin a medical guidance session (see Bagchi et al. paragraph 49); 
-- transmits, via the antenna and in response to receiving an indication to begin a medical guidance session, a request to generate a dynamic database comprising patient specific data, population-based clinical data, and medical ontology data, wherein the dynamic database is dynamically reduced in response to each query to the dynamic database during the medical guidance session (see Bagchi et al. paragraphs 86 and 88; Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.); 
-- receives current patient event data comprising a treatment recommendation and at least one of: diagnosis data, clinical notes, and image data (see Bagchi et al. paragraph 51; In item 202, the method receives input about the current problem. The method can receive a user inquiry through the input/output module in the form of a free-form query, a free-form statement, and/or keyword search, etc. The input from the problem can be multi-modal, such as text, audio, images, and video. The text can be unstructured, such as paragraphs of problem description in natural language, or structured, such as the content derived from a database. For example, in the medical domain, the input can be clinical information pertinent to a patient's "History of Present Illness" (HPI). This can be in the form of paragraphs of unstructured text describing any aspect of the patient's HPI as written or dictated by a nurse or physician, or semi-structured, with shorter sentences or snippets assigned to specific HPI categories.);
-- executes a query process comprising (see Bagchi et al. paragraph 49; The computer processor 104/110 also outputs the queries, the answers, the corresponding confidence values, the links to the evidence sources, and the numerical value of each evidence dimension to the decision-maker 108 and/or the second repository 106.): 
-- querying the dynamic database using the current patient event data to identify a refined dataset used to determine (a) a preliminary treatment confidence associated with the treatment recommendation and (b) additional data that could increase the preliminary treatment confidence (see Bagchi et al. paragraph 66; Thus, the embodiments herein provide substantial advantages over systems that generate answers and confidence values based on preset, fixed criteria that is rarely revised (or only revised at periodic updates (e.g., software updates)). For example, in the medical domain, by acting dynamically, previous answers and recommendations can change based on evolving demographic changes, evolving medical discoveries, evolving medication conflicts, evolving side effect information, etc., within the domain knowledge content 112. Therefore, the embodiments herein can change a course of medical treatment advice for a patient, even if that patient does not experience a personal change, merely because other data within the domain knowledge content 112 evolves over time. This allows medical providers a fully automated system for constantly prescribing the best medical treatment for their patients as medical advances and demographics change over time.); 
-- generating a question for the user, wherein the question is associated with the determined additional data (see Bagchi et al. paragraph 35; Decision support is provided using a question-answering system that takes in questions or queries and returns a list of answers and associated confidence); 
-- receiving a response to the generated question via the input/output interface (see Bagchi et al. paragraph 35; Decision support is provided using a question-answering system that takes in questions or queries and returns a list of answers and associated confidence); and 
-- determining an updated treatment confidence associated with the treatment recommendation (see Bagchi et al. paragraph 64; The embodiments herein automatically and continuously update the diagnosis answers, the corresponding confidence values, and the numerical value of each evidence dimension based on revisions to the problem case information to produce revised queries, answers, corresponding confidence values, etc. (using the question-answering module).); 
and 
-- transmits, via the input/output interface, caregiver data comprising at least one of: the updated treatment confidence and a description of the treatment recommendation associated with the medical guidance session (see Bagchi et al. paragraph 64; The embodiments herein automatically and continuously update the diagnosis answers, the corresponding confidence values, and the numerical value of each evidence dimension based on revisions to the problem case information to produce revised queries, answers, corresponding confidence values, etc. (using the question-answering module).).

As per Claim 2, Bagchi et al. teaches the device of claim 1, wherein the processor further determines a security setting based on network settings associated with the network, and wherein the indication to begin a medical guidance session comprises a security feature based on the security setting comprising at least one of: a username, a password, a personal identification number (PIN), and a biometric data.

As per Claim 3, Bagchi et al. teaches the device of claim 1, wherein the processor, prior to receiving the indication to begin the medical guidance session, transmits a notification to change a network setting to increase security (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 4, Bagchi et al. teaches the device of claim 1, wherein the patient specific data comprises at least one of: prior medical record data, caregiver observation data, personal emergency response system (PERS) data, care recipient wearable device data, medication adherence data, medication data and patient insurance data, and further wherein when the patient specific data comprises patient insurance data, at least one of the preliminary treatment confidence and updated treatment confidence is based on the patient insurance data, and the generated question is related to the patient insurance data (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 5, Bagchi et al. teaches the device of claim 1, wherein the query process is repeated until the updated treatment confidence is above a predetermined threshold, wherein for each repetition, the preliminary treatment confidence is substituted with a further updated treatment confidence (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 6, Bagchi et al. teaches the device of claim 1, wherein the treatment recommendation is changed when the updated treatment confidence associated with the treatment recommendation drops below a predetermined threshold (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 8, Bagchi et al. teaches the device of claim 1 further comprising: 
-- a location detection unit that detects a location of the device, wherein when the location of the device is within a predefined distance of a medical facility, the processor generates a notification to begin the medical guidance session prior to receiving an indication to begin the medical guidance session, optionally wherein when the location detection unit determines the location of the device is within a predefined distance of a medical facility, the device generates a notification to alter a network setting, wherein the notification comprises selectable data to automatically alter the network setting (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 10, Bagchi et al. teaches the device of claim 1 further comprising a camera and/or memory, wherein if the device comprises a camera, image data is received via the camera, and wherein if the device comprises a memory, the dynamic database is cached in the memory (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 11, Bagchi et al. teaches the device of claim 1, wherein the treatment recommendation comprises at least two treatment options, and wherein the preliminary treatment confidence comprises a treatment option confidence for each treatment option, and wherein the determined additional data could increase the treatment option confidence for at least one of the treatment options (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 13, Bagchi et al. teaches the device of claim 1, wherein the input/output interface further comprises a microphone, and wherein at least a portion of the current patient event data is received via the microphone (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 14, Bagchi et al. teaches the device of claim 1, wherein the current patient event data is preprocessed using natural language processing (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 15, Bagchi et al. teaches the device of claim 1, wherein the caregiver data is preprocessed prior to transmission, wherein the preprocessing of the caregiver data comprises performing natural language processing on at least one of the updated treatment confidence and the description of the treatment recommendation (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 16, Bagchi et al. teaches the device of claim 1, wherein determining the preliminary treatment confidence and the updated treatment confidence comprises using a machine learning technique comprising at least one of: decision tree learning, association rule learning, neural networks, deep learning, inductive logic programming (ILP), a support vector machine (SVM), clustering, Bayesian networks, reinforcement learning, and a learning classifier system (LCS), optionally wherein the preliminary treatment confidence and the updated treatment confidence are each based on matched cases (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 17, Bagchi et al. teaches the device of claim 1, wherein the caregiver data further comprises at least one follow-up question (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).

As per Claim 19, Bagchi et al. teaches the device of claim 1, wherein the antenna is configured such that it becomes inactive once the dynamic database is cached on the device and/or such that it remains inactive until the medical guidance session ends (see Bagchi et al. paragraphs 35, 49, 51, 64, 66-67, 69, 86 and 88).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20160188535 A1 to ALLEN et al.; Embodiments disclosed herein provide a system, method, and computer program product to identify candidate values to provide to a deep question answering (QA) system as part of a case, by receiving a case, wherein the case includes a plurality of documents for evaluation by the deep QA system, evaluating the plurality of documents using natural language processing (NLP) to identify one or more concepts reflected by text content within the plurality of documents in the case, wherein the plurality of documents includes a plurality of distinct values for at least a first one of the concepts, selecting, from the plurality of distinct values, a candidate value for the first concept to provide to the deep QA system to process the case, and prior to submitting the case to the deep QA system, returning at least the candidate value selected for the first concept to present in a user interface.
Pub. No.: US 20170228505 A1 to Allen et al.; A method, system, and computer program product are provided for displaying tradeoff options for a plurality of items (e.g., treatment recommendations) and options (e.g., treatment outcomes) by analyzing the options based on user-specified preference data and weighting factors to identify a list of options for a comparative list of items, and then employing a user interface to display a comparison of tradeoff options for the comparative list of items as a treatment matrix which includes visual tradeoff indication for each option shared in common with the comparative list of items to assist with the comparison of tradeoff options for the comparative list of items, where the user-specified preference data and/or weighting factors may be dynamically modified through interaction with a user interface to specify importance and impact weighting factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD B WINSTON III/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/          Supervisory Patent Examiner, Art Unit 3626